Citation Nr: 0412498	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-24 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable evaluation for left 
inguinal hernia repair with postoperative adhesions.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The veteran served on active duty from September 1969 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

The most recent VA examination for the veteran's service-
connected bilateral inguinal hernia repair was conducted in 
April 2002.  Based on this examination report as well as VA 
outpatient treatment records, service connection for right 
and left inguinal hernia repair with postoperative adhesions 
was granted.  In addition, by analogy to the schedular 
criteria for the evaluation of skin disorders, 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, the right inguinal hernia 
repair was rated as 10 percent disabling and the left 
inguinal hernia repair was rated as noncompensable.  The 
veteran perfected his appeal with respect to the zero percent 
evaluation for the left inguinal hernia repair and his 
statements, to include those contained in his March 2003 
notice of disagreement as well as his August 2003 
communication in support of his notice of disagreement, 
reflect complaints of increased symptoms.  Specifically, the 
veteran has reported problems with nerves in the groin area 
as well as "internal twinges of sharp pain" upon extensive 
motion.  The Board thus finds that a current and 
comprehensive examination of the veteran's service-connected 
disorders with a medical opinion is necessary.  

In addition, the Board notes that, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  

Specifically, the VCAA provides that, upon receipt of a 
complete or substantially complete application, VA is 
required to notify the claimant and the claimant's 
representative, if any, of any information necessary to 
substantiate the claim and to indicate which information 
should be provided by the claimant and which information VA 
will attempt to obtain.  See 38 C.F.R § 3.159(b)(1).  The 
Board notes, however, that the record does not show that the 
appellant has been properly notified of the evidence 
necessary for a favorable determination as to the issue on 
appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), a regulation which had allowed the Board to 
provide the requisite VCAA notice without remanding such 
matters to the RO.  Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV).  Therefore, the increased evaluation issue on appeal 
must be remanded for further development.

Finally, the Court has held that, unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  With respect to 
the issue on appeal; as the rating action appealed from is 
the initial grant of service connection, the RO should 
consider the proper evaluation to be assigned for this 
disorder pursuant to the Court's holding in Fenderson.

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  



Accordingly, the case is REMANDED for the following:

1.  The RO should furnish the appellant 
with an appropriate letter to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant has been 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  

2.  The veteran should be asked to 
identify all sources of VA and non-VA 
medical treatment received for the 
disability at issue in this appeal since 
January 2000.  The RO should obtain 
complete copies of the medical records 
(not already in the claims folder) from 
all identified sources.

3.  The veteran should be scheduled for a 
VA examination by an appropriate 
specialist for an opinion as to the 
current nature and severity of his 
service-connected postoperative residuals 
of a left inguinal hernia.  The claims 
folder must be available to and reviewed 
by the examiner.  All necessary tests 
should be conducted and the examiner 
should describe all symptomatology due to 
the veteran's service-connected disorder.  
The examiner is specifically requested to 
address the veteran's complaints of pain 
and nerve problems.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the issue on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


